Citation Nr: 1717129	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

 Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to June 1983 with prior inactive service of six months and 10 days. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In November 2013, the Veteran testified at a personal hearing, regarding the issue of service connection for tinnitus, over which a Decision Review Officer (DRO) of the RO presided.  A hearing transcript has been associated with the claims file.

This matter was previously before the Board in April 2015 and September 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  Right lower extremity peripheral neuropathy did not have its clinical onset in service; was not manifested to a compensable degree during an applicable presumptive period; and is not otherwise related to active service.

2.  Left lower extremity peripheral neuropathy did not have its clinical onset in service; was not manifested to a compensable degree during an applicable presumptive period; and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for the establishment of service connection for a left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014) 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA must inform the claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2012 and April 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in September 2015 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the etiology of his asserted right and left lower extremity peripheral neuropathy.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in December 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Service Connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Veteran asserts that he has current right and left lower extremity peripheral neuropathy that is manifested as a result of his period of active service.  

A review of the Veteran's service treatment records reveals that in April 1981, he reported a two day history of pain in both legs.  The assessment was blousing rubber syndrome.  A May 1982 service treatment record notes objective findings of tenderness in the legs following reported muscle aches for two days.

Following service, VA outpatient treatment record, along with treatment records associated with a May 2012 Social Security Administration disability claim, reveal treatment for peripheral sensory neuropathy of the legs.  These records, however,  suggested a possible link between the current disorders and ethyl alcohol use.

A VA examination report dated in December 2015 shows that the examiner indicated that a review of the Veteran's claims file had revealed the April 1981 report of leg pain with wearing blousing rubbers, but that he was good to go if he did not wear them.  Examination at that time was within normal limits, with a diagnosis of blousing rubber syndrome, and he was advised not to wear them.  A May 1984 Chapter 13 examination had shown no foot complaints, and the examination was within normal limits.  A June 1984 examination was said to have noted pes planus.  An October 2008 post-service VA outpatient neurology treatment record was said to have shown a history of the onset of left sided numbness following right in 2005.

The Veteran reported to the examiner that he had numbness in the feet since 1981.  He described that it started in the left foot and quickly spread to the right side.  It progressively got worse until 2008.  He now had numbness to the knees.
He also had constant burning in the toes and feet.  He felt his legs were weak at times.  He could walk perhaps 100 yards before his legs would give out.  He could continue on after 20 to 30 minutes rest.  He denied sphincter disturbance.  He had intermittent numbness in the hands that might radiate pain up the forearm from the wrists.  He had trouble holding laces to tie them and had trouble with small buttons. He did not cut meat.  He also reported having depression, polysubstance abuse, hypercholesterolemia, cervical disc fusion, questionable narrow angle glaucoma with drain procedure,  and epilepsy.  He smoked one third of a pack of cigarettes per day with a seven pack year history.  He also denied drinking.

Following examination of the Veteran, the VA examiner concluded that the Veteran had moderate incomplete sensory loss in the feet and mild in the hands due to
combination of cervical myelopathy and peripheral polyneuropathy.  There
was no evidence of either disorder in service nor for many years thereafter.  Flat feet might cause tarsal tunnel syndrome with median plantal neuropathy but would not affect more proximal lower extremities, the upper extremities, or areas of the foot outside the distribution of medial plantar nerve.  The examiner concluded that it was, therefore, unlikely that the Veteran's foot condition was the cause of his polyneuropathy, which was more likely due to polysubstance abuse.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection right and left lower extremity peripheral neuropathy.  In this regard, there is no evidence of a lower extremity peripheral neuropathy disability in service and no treatment for such until many years after separation.  Moreover, there is no evidence of a nexus between an in-service injury or disease and the current right and left lower extremity peripheral neuropathy.  There is also no evidence of record to suggest that the Veteran had manifested peripheral neuropathy of the lower extremities within one year of separation from service.

The Board finds probative the December 2015 opinion of the VA examiner that stated that the Veteran's current right and left lower extremity peripheral neuropathy was not directly related to his active service.  This opinion was  definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. 

The Board recognizes the Veteran's contentions that he has right and left lower extremity peripheral neuropathy as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptoms since service, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of lower extremity peripheral neuropathy) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with lower extremity peripheral neuropathy for many years, and no competent medical evidence linking the reported lower extremity peripheral neuropathy to the Veteran's service) outweigh the Veteran's contentions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied. 




REMAND

Unfortunately, another remand is required in this case as to the issue of service connection for tinnitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In its September 2015 Remand, the Board determined that January 2012 and July 2015 VA examinations had been inadequate and directed that the Veteran be afforded an appropriate VA examination so as to determine the etiology of his asserted tinnitus.  In the Remand instructions, the Board directed that the VA examiner must elicit from the Veteran his post-service noise exposure history and address such post-service history in the rationale of the requested opinion as to whether it is at least as likely as not that tinnitus was caused or aggravated by the Veteran's active service, to include in-service noise exposure and some degree of impaired hearing in the right ear in November 1982.

A VA examination report dated in December 2015 shows that the same VA examiner that had conducted the July 2015 again conducted a VA examination of the Veteran.  The VA examiner did not elicit from the Veteran his post-service noise exposure history or address such her opinion, but rather reiterated the findings of the January 2012 VA examination report.  The Board finds this opinion to be inadequate because, once again, the opinion did not take into account the lay history  provided by the Veteran alleging onset of symptoms in service and continuity since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted tinnitus should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  The Veteran may submit medical records directly to VA.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA otolaryngology examination by an appropriate physician that has not previously examined him so as to determine the nature and etiology of his asserted tinnitus.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of tinnitus?

(b)  If the Veteran is determined to have a current diagnosis of tinnitus, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma during active service?

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his tinnitus.  The examiner must elicit from the Veteran his in-service and post-service noise exposure history and address such post-service history in the rationale.

Regarding the basis for the opinion, the examiner must also comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage that would eventually result in the onset of tinnitus than otherwise would be manifest without such noise exposure.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.
If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


